Execution Copy


Exhibit 10.41
PERFORMANCE SHARE UNIT AGREEMENT
UNDER THE
CATALENT, INC.
2014 OMNIBUS INCENTIVE PLAN


(Performance Period commencing on July 1, 2015 and ending on June 30, 2018)
Pursuant to the Performance Share Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Performance Share Unit Agreement ( this “Agreement”), and the
Catalent, Inc. 2014 Omnibus Incentive Plan, as it may be amended from time to
time (the “Plan”), Catalent, Inc. (the “Company”) and the Participant agree as
follows.
1.    Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan or the Grant Notice, as
applicable.


(a)    Employment. The term “Employment” means the Participant’s employment as
an employee of the Company or any of its Affiliates or Subsidiaries.


(b)    Performance Period. The term “Performance Period” means the period
commencing on July 1, 2015 and ending on June 30, 2018.
(c)    Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
shall mean the Participant’s breach of the Restrictive Covenants set forth in
Section 10 or any covenant regarding confidentiality, competitive activity,
solicitation of the Company’s or any of its Affiliates’ or Subsidiaries’
vendors, suppliers, customers or employees or any similar provision applicable
to or agreed to by the Participant.
(d)    Retirement. The term “Retirement” shall mean a Termination by the
Participant that occurs on or after the date on which the Participant attains
the age of sixty-five (65) and has completed at least ten (10) years of
Employment (other than a Termination when grounds existed for a Termination for
Cause at the time thereof).
(e)    Termination Date. The term “Termination Date” shall mean the date upon
which the Participant incurs a Termination for any reason.
2.     Grant of Performance Share Units. Subject to the terms and conditions set
forth herein, in the Grant Notice and in the Plan, for good and valuable
consideration, the Company hereby grants to the Participant the EPS and RTSR
Target Number of Performance Share Units (which are performance-based Restricted
Stock Units for purposes of the Plan) provided in the Grant Notice (with each
Performance Share Unit representing an unfunded, unsecured right to receive one
share of Common Stock). The Company may make one or more additional grants of
Performance Share Units to the Participant under this Agreement by providing the
Participant with a new Grant Notice and new Exhibit A, to the extent applicable,
which may also include any terms and conditions differing from this Agreement to
the extent provided therein. The Company reserves all rights with respect to the
granting of additional Performance Share Units hereunder and makes no implied
promise to grant additional Performance Share Units.






--------------------------------------------------------------------------------




3.    Vesting. Subject to the conditions contained herein and in the Plan, the
Performance Share Units shall vest as provided on Exhibit A or in Section 6
below. With respect to any Performance Share Unit, the period of time that such
Performance Share Unit remains subject to vesting shall be its Restricted
Period.
4.    Dividend Equivalents. The Performance Share Units shall be entitled to be
credited with dividend equivalent payments upon the payment by the Company of
dividends on shares of Common Stock. Such dividend equivalents will be provided
in shares of Common Stock having a Fair Market Value equal to the amount of such
applicable dividends, and shall be shall be payable at the same time as the
Performance Share Units are settled in accordance with Section 5 below. In the
event that any Performance Share Unit is forfeited by its terms, the Participant
shall have no right to dividend equivalent payments in respect of such forfeited
Performance Share Units.
5.    Settlement of Performance Share Units Upon expiration of the Restricted
Period with respect to any outstanding Performance Share Units that have not
previously been forfeited in accordance with Exhibit A or Section 6 below, the
Company shall issue to the Participant as soon as practicable (but no later than
March 15 of the year following the year in which the Restricted Period expires)
one share of Common Stock for each Performance Share Unit and such Performance
Share Unit shall be cancelled; provided, however, that the Committee may, in its
sole discretion, elect to defer the issuance of such shares beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code.


6.    Settlement of Performance Share Unit


(a)    Subject to clauses (b) - (d) below, in the event of a Termination prior
to the Regular Vesting Date (as defined on Exhibit A), (i) all vesting with
respect to the Participant’s Performance Share Units shall cease and (ii)
unvested Performance Share Units shall be forfeited to the Company by the
Participant for no consideration as of the Termination Date.
(b)    Death. If the Participant incurs a Termination due to death, the EPS
Target Number of Performance Share Units and the RTSR Target Number of
Performance Share Units or the number of Converted PSUs (as defined on Exhibit
A) to the extent applicable, shall, to the extent not then vested or previously
forfeited or cancelled, become fully vested, the Restricted Period shall expire
and any unvested Performance Share Units will immediately be forfeited to the
Company by the Participant for no consideration.
(c)    Disability/Retirement. If the Participant incurs a Termination due to
Disability or Retirement, in each case, the number of Performance Share Units as
determined in accordance with Exhibit A, to the extent applicable, shall, to the
extent not then vested or previously forfeited or cancelled, continue to vest as
provided on Exhibit A as if the Participant had continued Employment through the
Regular Vesting Date, subject to the Participant’s compliance with the
restrictive covenants set forth in Section 10 and the Participant’s execution,
delivery and non-revocation of a waiver and release of claims in favor of the
Company and its Affiliates and Subsidiaries in a form prescribed by the Company
on or prior to the 60th day following the Termination Date; provided, however,
in the case of a Termination due to Retirement, the number of Performance Share
Units, if any, that shall vest, as determined in accordance with Exhibit A shall
be multiplied by a fraction, the numerator of which is equal to the number of
days between and including the first day of the Performance Period and the date
the Participant incurs a Termination due to Retirement and the denominator of
which is 1095. Upon the Regular Vesting Date,




--------------------------------------------------------------------------------




the Restricted Period shall expire and any unvested Performance Share Units will
immediately be forfeited to the Company by the Participant for no consideration.
(d)    Change in Control. In the event of a Change in Control, if the
Participant incurs a Termination by the Service Recipient without Cause (other
than due to death or Disability) prior to the Regular Vesting Date, the number
of Converted PSUs shall, to the extent not then vested or previously forfeited
or cancelled, become fully vested and the Restricted Period shall expire.


7.    Non-Transferability. The Performance Share Units are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan. Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to executors, the administrators or the person or persons to whom the
Performance Share Units may be transferred by will or by the laws of descent and
distribution in accordance with Section 14 of the Plan, the word “Participant”
shall be deemed to include such person or persons. Except as otherwise provided
herein, no assignment or transfer of the Performance Share Units, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise, shall vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the
Performance Share Units shall terminate and become of no further effect.
8.    Rights as Stockholder. Except as otherwise expressly provided for herein,
the Participant or a Permitted Transferee of the Performance Share Units shall
have no rights as a stockholder with respect to any share of Common Stock
underlying a Performance Share Unit unless and until the Participant shall have
become the holder of record or the beneficial owner of such Common Stock, and no
adjustment shall be made for dividends or distributions or other rights in
respect of such share of Common Stock for which the record date is prior to the
date upon which the Participant shall become the holder of record or the
beneficial owner thereof.
9.    Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant
Violation occurs or the Company discovers after a Termination that grounds
existed for Cause at the time thereof, then the Participant shall be required,
in addition to any other remedy available (on a non-exclusive basis), to pay to
the Company, within ten (10) business days of the Company’s request to the
Participant therefor, an amount equal to the aggregate after-tax proceeds
(taking into account all amounts of tax that would be recoverable upon a claim
of loss for payment of such proceeds in the year of repayment) the Participant
received upon the sale or other disposition of, or distributions in respect of,
the Performance Share Units and any shares of Common Stock issued in respect
thereof. Any reference in this Agreement to grounds existing for a Termination
for Cause shall be determined without regard to any notice period, cure period,
or other procedural delay or event required prior to finding of or termination
with, Cause. The Performance Share Units and all proceeds thereof shall be
subject to the Company’s Clawback Policy, as in effect from time to time, to the
extent the Participant is a director or “officer” as defined under Rule 16a-1(f)
of the Exchange Act.
10.    Restrictive Covenants.
(a)    To the extent that the Participant is a party to an employment or similar
agreement with the Company or one of its Affiliates or Subsidiaries containing
non-competition, non-solicitation, non-interference or confidentiality
restrictions (or two or more such restrictions), those restrictions and related
enforcement provisions under such agreement shall govern and the following
provisions of this Section 10 shall not apply.




--------------------------------------------------------------------------------




(b)    Competitive Activity
(i)    The Participant shall be deemed to have engaged in “Competitive Activity”
if, during the period commencing on the Date of Grant and ending on the date
that is 12 months after the Termination Date (the “Restricted Activity Period”),
the Participant, whether on the Participant’s own behalf or on behalf of or in
conjunction with any other Person (as defined below), directly or indirectly,
violates any of the following prohibitions:


(I)    During the Restricted Activity Period, the Participant will not, whether
on the Participant’s own behalf or on behalf of or in conjunction with any
person, firm, part-nership, joint venture, association, corporation or other
business organization, entity or enterprise whatsoever (“Person”), directly or
indirectly, solicit or assist in soliciting in competition with the Company or
any of its Subsidiaries, the business of any client or prospective client:
(1)
with whom the Participant had personal contact or dealings on behalf of the
Company or any of its Subsidiaries during the one year period preceding the
Termination Date;



(2)
with whom employees reporting to the Participant have had personal contact or
dealings on behalf of the Company or any of its Subsidiaries during the one year
immediately preceding the Termination Date; or



(3)
for whom the Participant had direct or indirect responsibility during the one
year immediately preceding the Termination Date.



(II)    During the Restricted Activity Period, the Participant will not directly
or indirectly:
(1)
engage in any business that competes with the business of the Company or any of
its Subsidiaries, including, but not limited to, providing formulation/dose form
technologies and/or contract services to pharmaceutical, biotechnology,
over-the-counter and vitamin/mineral supplements companies related to
pre-clinical and clinical development, formulation, analysis, manufacturing
and/or packaging and any other technology, product  or service of the type
developed, manufactured or sold by the Company or any of its Subsidiaries
(including, without limitation, any other business which the Company or any of
its Subsidiaries have plans to engage in as of the Termination Date) in any
geographical area where the Company or any of its Subsidiaries conduct business
(a “Competitive Business”);



(2)
enter the employ of, or render any services to, any Person (or any division or
controlled or controlling Affiliate of any Person) who or which engages in a
Competitive Business;



(3)
acquire a financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual,





--------------------------------------------------------------------------------




partner, shareholder, officer, director, principal, agent, trustee or
consultant; or


(4)
interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the Date of Grant) between the Company or any of its
Subsidiaries and customers, clients, suppliers, or investors of the Company or
any of its Subsidiaries.



Notwithstanding anything to the contrary in this Agreement, the Participant may,
directly or indirectly own, solely as an investment, securities of any entity
engaged in the business of the Company or any of its Subsidiaries which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Participant (i) is not a controlling person of,
or a member of a group which controls, such Person and (ii) does not, directly
or indirectly, own 5% or more of any class of securities of such Person.
(III)    During the Restricted Activity Period, the Participant will not,
whether on the Participant’s own behalf or on behalf of or in conjunction with
any Person, directly or indirectly:
(1)
solicit or encourage any employee of the Company or any of its Subsidiaries to
leave the employment of the Company or any of its Subsidiaries; or



(2)
hire any such employee who was employed by the Company or any of its
Subsidiaries as of the Termination Date or who left the employment of the
Company or any of its Subsidiaries coincident with, or within six (6) months
prior to or after, the Termination Date; provided, however, that this
restriction shall cease to apply to any employee who has not been employed by
the Company or any of its Subsidiaries for at least six (6) months.



(IV)    During the Restricted Activity Period, the Participant will not,
directly or indirectly, solicit or encourage to cease to work with the Company
or any of its Subsidiaries any consultant then under contract with the Company
or any of its Subsidiaries.
(ii)    It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 10(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.






--------------------------------------------------------------------------------




(c)    Confidentiality
(i)    The Participant will not at any time (whether during or after the
Participant’s Employment) (x) retain or use for the benefit, purposes or account
of the Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
and its Affiliates and Subsidiaries (other than its professional advisers who
are bound by confidentiality obligations), any non-public, proprietary or
confidential information --including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals -- concerning the past, current or future business,
activities and operations of the Company, its Subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.
(ii)    “Confidential Information” shall not include any information that is (x)
generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (y) made legitimately available to the Participant
by a third party without breach of any known confidentiality obligation; or (z)
required by law to be disclosed or in any judicial or administrative process;
provided that the Participant shall give prompt written notice to the Company of
such requirement, disclose no more information than is so required, and
cooperate, at the Company’s cost, with any attempts by the Company to obtain a
protective order or similar treatment.
(iii)    Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial or tax
advisors or lender, each of whom the Participant agrees to instruct not to
disclose, the existence or contents of this Agreement (unless this Agreement
shall be publicly available as a result of a regulatory filing made by the
Company or one of its Affiliates or Subsidiaries); provided, that the
Participant may disclose to any prospective future employer the provisions of
Section 10 of this Agreement provided they agree to maintain the confidentiality
of such terms.
(iv)    Upon Termination, the Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in the Participant’s possession or control (including
any of the foregoing stored or located in the Participant’s office, home, laptop
or other computer, whether or not




--------------------------------------------------------------------------------




Company property) that contain Confidential Information or otherwise relate to
the business of the Company or one of its Affiliates or Subsidiaries, except
that the Participant may retain only those portions of any personal notes,
notebooks and diaries that do not contain any Confidential Information; and (z)
notify and fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information of which the Participant is or
becomes aware.
(d)    Equitable Relief.


Notwithstanding the remedies set forth in Section 9 above and notwithstanding
any other remedy which would otherwise be available to the Company at law or in
equity, the Company and the Participant agree and acknowledge that if an actual
or threatened Restrictive Covenant Violation occurs, the Company will be
entitled to an injunction and/or other equitable relief restraining the
Participant from the Restrictive Covenant Violation without the necessity of
posting a bond or proving actual damages.
11.    Tax Withholding. The provisions of Section 14(d) of the Plan are
incorporated herein by reference and made a part hereof.
12.    Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided; provided that, unless and until some other address be
so designated, all notices or communications by the Participant to the Company
shall be mailed or delivered to the Company at its principal executive office,
to the attention of the Company’s General Counsel, and all notices or
communications by the Company to the Participant may be given to the Participant
personally or may be mailed to the Participant at the Participant’s last known
address, as reflected in the Company’s records. Notwithstanding the above, all
notices and communications between the Participant and any third-party plan
administrator shall be mailed, delivered, transmitted or sent in accordance with
the procedures established by such third-party plan administrator and
communicated to the Participant from time to time.
13.    No Right to Continued Employment. Neither the Plan nor this Agreement nor
the granting of the Performance Share Units evidenced hereby shall be construed
as giving the Participant the right to be retained in the employ of, or in any
consulting relationship to, the Company or any of its Affiliates or
Subsidiaries. Further, the Company, or, if different, the Service Recipient, may
at any time dismiss the Participant or discontinue any consulting relationship,
free from any liability or any claim under the Plan or this Agreement, except as
otherwise expressly provided herein.
14.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant is hereby advised
to consult with the Participant’s own personal tax, legal and financial advisors
regarding the Participant’s participation in the Plan before taking any action
related to the Plan.
15.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Performance Share Unit grant materials by and among, as applicable, the Service
Recipient, the Company and its other Affiliates or Subsidiaries for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.




--------------------------------------------------------------------------------




The Participant understands that the Company and the Service Recipient may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of Common Stock or directorships held in the Company, details
of all Performance Share Units or any other entitlement to shares of Common
Stock awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney LLC, or such other stock plan service provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that the Participant may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, Morgan Stanley Smith Barney LLC and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s Employment
and career with the Service Recipient will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Participant’s consent is that
the Company would not be able to grant Performance Share Units or other equity
awards to the Participant or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing the Participant’s consent
may affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the Participant’s local human resources representative.
16.    Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.
17.    Waiver and Amendments. Subject to Section 13(b) of the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, this Agreement, prospectively
or retroactively (including after the Participant’s Termination); provided that
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that would materially and adversely affect the rights of the
Participant hereunder shall not to that extent be effective without the consent
of the Participant. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.






--------------------------------------------------------------------------------




18.    Governing Law; Venue. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. For purposes of litigating any dispute
that arises under this grant or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of New Jersey, agree that such
litigation shall be conducted in the courts of Somerset County, or the federal
courts for the United States for the District of New Jersey, where this grant is
made and/or to be performed.


19.    Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.


20.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.


21.    Imposition of Other Requirements. The Company reserves the right to
impose any other requirements on the Participant’s participation in the Plan, on
the Performance Share Units and on any shares of Common Stock acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


22.    Section 409A of the Code. The Performance Share Units are not intended to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Committee determines that the
Performance Share Units (or any portion thereof) may be subject to Section 409A,
the Committee shall have the right in its sole discretion (without any
obligation to do so or to indemnify the Participant or any other person for
failure to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate either for the Performance
Share Units to be exempt from the application of Section 409A or to comply with
the requirements of Section 409A.


23.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on his or her country, the Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect his or her ability to acquire or sell shares of Common Stock or rights to
shares of Common Stock (e.g., Performance Share Units) under the Plan during
such times as the Participant is considered to have “inside information”
regarding the Company (as defined by the laws in the Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. The Participant is responsible for ensuring compliance with any
applicable restrictions and is advised to consult his or her personal legal
advisor on this matter.






--------------------------------------------------------------------------------




24.    Entire Agreement. This Agreement, the Grant Notice and the Plan
constitute the entire understanding between the Participant and the Company
regarding the Performance Share Units. This Agreement, the Grant Notice and the
Plan supersede any prior agreements, commitments or negotiations concerning the
Performance Share Units.






--------------------------------------------------------------------------------




Exhibit A


1.    Vesting. Except as otherwise expressly provided in Section 6 of the
Performance Share Unit Agreement, provided the Participant has not incurred a
Termination on or prior to the Regular Vesting Date (as defined below), the
Performance Share Units granted hereunder shall vest upon the date on which the
Committee determines and certifies, as applicable, the attainment level of both
EPS Performance Percentage (as defined and described below) and of RTSR
Performance Percentage (as defined below) during the period commencing on July
1, 2015 and ending on June 30, 2018 (the “Performance Period”), in each case, as
of the last day of the Performance Period, which determination shall be made no
later than the seventy-fifth (75th) day following the end of the Performance
Period (the “Regular Vesting Date”) and in a number of Performance Share Units,
if any, equal to the sum of (a) the product of (i) the EPS Target Number of
Performance Share Units (as set forth in the Grant Notice) and (ii) the EPS
Performance Percentage (as defined and described below), plus (b) the product of
(i) the RTSR Target Number of Performance Share Units (as set forth in the Grant
Notice) and (ii) the RTSR Performance Percentage (as defined and described
below). Upon the Regular Vesting Date, the Restricted Period shall expire and
any vested Performance Share Units shall be settled in accordance with Section 5
of the Performance Share Unit Agreement. Any Performance Share Units that do not
become vested in accordance with this Exhibit A (to the extent not previously
forfeited pursuant to Section 6 of the Performance Share Unit Agreement) shall,
effective as of the Regular Vesting Date, be forfeited by the Participant
without consideration.
2.    Change in Control. Notwithstanding Section 1 of this Exhibit A, the
following shall apply in connection with a Change in Control:
(a)    In the event of a Change in Control prior to the last day of the
Performance Period, to the extent the stock of the acquiring or successor entity
is publicly traded and the Performance Shares Units are assumed, continued or
substituted, the Performance Share Units shall be converted, immediately prior
to the Change in Control, to a number of time-based Restricted Stock Units equal
to the sum of (A) the EPS Target Number of Performance Share Units, and (B)
either of the following (1) if the Change in Control occurs in the first year of
the Performance Period, the RTSR Target Number of Performance Share Units, or
(2) if the Change in Control occurs after the first year of the Performance
Period, a number of Performance Share Units that would become eligible to vest
based on the attainment level of the Relative Total Shareholder Return
Performance Goal calculated as of a shortened Performance Period that ends on
the date immediately preceding the date of the Change in Control (the “Converted
RSUs”). The Converted RSUs shall be eligible to vest based on the Participant’s
continued Employment through the Regular Vesting Date. Provide the Participant
has not incurred a Termination prior to the Regular Vesting Date, the Restricted
Period shall expire upon the Regular Vesting Date and any vested Converted RSUs
shall be settled in accordance with Section 5 of the Performance Share Unit
Agreement.
(b)    In the event of a Change in Control prior to the last day of the
Performance Period, to the extent the acquiring or successor entity does not
assume, continue or substitute the Performance Share Units or the stock of the
acquiring or successor entity is not publicly traded, the Performance Share
Units shall be replaced with a right to receive, within thirty (30) days
following the date of the Change in Control, a cash payment equal to the sum of
(i) the product of (A) the Per Share Cash Amount, multiplied by the EPS Target
Number of Performance Share Units, and (ii) the product of (A) the Per Share
Cash Amount, multiplied by (B) either of the following (1) if the Change in
Control occurs in the first year of the Performance Period, the RTSR Target
Number of Performance Share Units, or (2) if the Change in Control occurs after
the first year of the Performance Period, a number of Performance Share Units
that would become eligible to vest based on the attainment of the Relative Total
Shareholder Return




--------------------------------------------------------------------------------




Performance Goal calculated as of a shortened Performance Period that ends on
the date immediately preceding the date of the Change in Control. The “Per Share
Cash Amount” for purposes of this Section 2(b) means an amount equal to the sum
of (I) the average of the closing price of the Common Stock for the 20 trading
days immediately preceding the date of the Change in Control and (II) any cash
dividend payable on a share of Common Stock during the 20 trading-day period
described in the foregoing.
(c)    Any Performance Share Units that do not vest or become Converted PSUs, as
applicable, shall immediately be forfeited without any further action by the
Company or the Participant and without any payment of consideration therefor.
3.    Earning Per Share Performance Goal


For purposes of this Section 3 of Exhibit A,


“Earnings Per Share” shall mean cumulative diluted earnings per share of Common
Stock as presented in the Company’s annual Securities and Exchange Commission
filings.


“EPS Performance Percentage” shall mean a percentage, as set forth in the below
table, representing the performance level of attainment of the Earnings Per
Share performance goal set forth in the below table.


Performance Level
Earnings
Per Share
Percent of
Target Goal
EPS Performance Percentage
Below Threshold
Below $3.92
Below 75%
0%
Threshold
$3.92
75%
50%
Target
$5.23
100%
100%
Maximum
$6.54 (or higher)
125%
200%



4.    Relative Total Shareholder Return Performance Goal


For purpose of this Section 4 of Exhibit A,


“Beginning Stock Price” shall mean the average of the closing prices of the
Common Stock or the shares of the Peer Group, as applicable, for the 20 trading
days ending on the trading date immediately preceding the first day of the
Performance Period.


“Ending Stock Price” shall mean the average of the closing price of the Common
Stock or the shares of the Peer Group, as applicable, for the last 20 trading
days up to and including the last day of the Performance Period.


“Peer Group” means the companies that comprise the Healthcare Subset of the
Subset 1500 Index. Companies that are members of the index at the beginning of
the Performance Period that subsequently cease to be listed in the index as a
result of acquisitions, mergers or combinations involving such companies shall
be excluded from the Peer Group. Companies that are members of the index at the
beginning of the Performance Period that subsequently file for bankruptcy during
the Performance Period shall be treated as worst performers for purposes of the
Relative Total Shareholder Return Performance Goal calculation.






--------------------------------------------------------------------------------




“Total Shareholder Return” shall mean the quotient of (i) the Ending Stock Price
minus the Beginning Stock Price plus assumed reinvestment as of the ex-dividend
date of ordinary and extraordinary cash dividends, if any, paid by the
applicable issuer during the Performance Period, divided by (ii) the Beginning
Stock Price. Total Shareholder Return expressed as a formula shall be as
follows:


Total Shareholder Return =
(Ending Stock Price - Beginning Stock Price + Assumed Dividend Reinvestment) /
Beginning Stock Price



The stock prices and cash dividend payments reflected in the calculation of
Total Shareholder Return shall be adjusted to reflect stock splits during the
Performance Period, and dividends shall be assumed to be reinvested in the
relevant issuer’s shares for purposes of the calculation of Total Shareholder
Return.


“RTSR Performance Percentage” shall mean the percentage, as set forth in the
below table, representing the performance level of attainment of the Relative
Total Shareholder Return Performance Goal set forth in the below table


TSR Percentile Rank
Relative to Peer Group
Performance Level
RTSR Performance Percentage
Below 25th Percentile
Below Threshold
0%
25th Percentile
Threshold
50%
Median
Target
100%
75th Percentile and Above
Maximum
150%



The EPS Performance Percentage and RTSR Performance Percentage shall each be a
linear interpolation for any achievement that falls between the above targets.






